Deyo, J.
(concurring opinion). The respondent bases its entire case on the premise that ‘ ‘ fraud or deceit in the practice of medicine ” found in paragraph (a) of subdivision 2 of section 6514 of the Education Law has the same breadth of meaning as “ unprofessional conduct,” listed as a ground for discipline in other professions. I find no authority for ascribing such an all inclusive meaning to the phrase, at least insofar as it applies to the facts of the instant case. Fraud or deceit under the Education Law contains the same elements and must be established by the same rules as under any other statute. (Matter of Cowles v. Board of Regents, 266 App. Div. 629, affd. without opinion, 292 N. Y. 650). Although, as was pointed out by Mr. Benjamin, one of the members of the Regents’ Committee on *360Discipline, in Ms dissenting report, the petitioner may have been guilty of other professional peccadillos, the respondent has not sustained the burden of proving any deliberate intent to defraud or to deceive anyone. The determination of the Board of Regents should be annulled on the law, and the charges dismissed.
Hill, P. J., Heeeernan and Brewster, JJ., concur with Russell, J.; Deyo, J., concurs in a separate opinion.
Determination of the Board of Regents annulled on the law and facts, with $50 costs and disbursements.